DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action has been changed in response to the amendment filed on 3/15/2021.  
Claims 1, 4, 8, 10, 16 and 18 have been amended.  

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because arguments do not apply to the combination of references being used in the current rejection. 
With specific note to claims 7, 12 and 19, Applicant’s failure to adequately traverse the Examiner’s taking of Official Notice in the last office action is taken as an admission of the facts noticed.  

Claim Rejections - 35 USC § 103





The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill 

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Rates (US-2013/0057401) in view of Lehmann (WO-2005/077077A2).
Regarding claim 1, Rates teaches an electronic device (Fig. 1) for storing emergency information (Abstract) comprising:
	a housing (Page 2 [0031] “With the single unit EIC system, each individual component as shown in FIG. 1 is within a single housing.” and Fig. 1) that is attached to an outdoor structure; (see MPEP 2114 II “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co.v.Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987))
	a non-transitory, computer-readable medium comprising software instruction (Pages 2-3 [0034]), the software instructions comprising:
		a programmable component configured to:
			receive a first user input related to a living being’s characteristics; (Page 2 [0031] “which proceeds to transmit the information programmed into the WLAN by way of an antenna to any available receiver of the information”, Pages 2-3 [0034] “When the WLAN is programmed by the user, the user inputs not only the name of the WLAN, but also the information regarding the structure. Examples 1 and 2 demonstrate information that may be inputted into the WLAN for a residential structure (Example 1) 
			receive a second user input related to a living being’s location via a map of an interior of a structure; (Page 2 [0027] “Information that may be programmed into the WLAN component of the EIC system, by the user, includes, without limitation, information regarding the dimensions and number of floors of the structure, the location of critical services within and around the structure, the points of access to rooms within the structure, and the number of inhabitants or occupants of the structure” and Page 4 [0050] “Child-under-five bedroom on second floor, accessible through front left second floor window. Adolescent child bedroom on second floor, accessible through front right second floor window. Adult bedroom on second floor rear, accessible through second floor rear windows. Two pets: small non-vicious brown dog and small white cat”) and
		an information retrieval component configured to provide a feedback when accessed.  (Page 2 [0031] “The activation of the alarm driver simultaneously actives the latched relay, which sends an electrical current, such as for example, a direct current (DC) to the WLAN, which proceeds to transmit the information programmed into the WLAN by way of an antenna to any available receiver of the information.”)

	In an analogous art, Lehmann teaches a personal safety device (Abstract) that includes a display (Fig. 1 [102]) that provides a battery status indicator.  (Page 10 lines 20-23)
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to be motivated to implement the invention of Rate after modifying it to incorporate the ability to provide a battery status indicator of Lehmann since a battery status indication enables an owner to keep a device operational by changing or recharging batteries when required, thereby increasing the effectiveness of the device.  
	Regarding claim 2, Rates in view of Lehmann teaches wherein the living being is a pet.  (Rates Page 4 [0050])
	Regarding claim 3, Rates in view of Lehmann teaches wherein the living being’s characteristics comprise a pet type, a breed, a size, an image or a name.  (Rates Page 4 [0050])
	Regarding claim 4, Rates in view of Lehmann teaches wherein the living being’s location is a location within the interior of the structure.  (Rates Page 2 [0027] and Page 4 [0050])
	Regarding claim 5, Rates in view of Lehmann teaches wherein the living being is a person.  (Rates Page 4 [0050])
	Regarding claim 6, Rates in view of Lehmann teaches wherein the information retrieval component is accessible via a retrieval device.  (Rates Page 2 [0028])







Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Rates in view of Lehmann and the Applicant’s Admitted Prior Art (AAPA).
	Regarding claim 7, Rates in view of Lehmann teaches wherein the housing is located outside in a metal box (Rates Page 2 [0030]), but differs from the claimed invention by not explicitly reciting the housing is weather resistant.  However, it is clear from AAPA that weather resistant/waterproof housings for electronics are not only known, but in wide use.  One of ordinary skill in the art would have been motivated to have the metal housing of Rates in view of Lehmann be weather resistant/waterproof since the battery, wireless transmitter and various other electronic components (Rates Fig. 1) would fail when exposed to the elements, which could be potentially catastrophic if the transmitter could not provide the information to emergency personal during an emergency.  








Claims 8-15 are rejected under 35 U.S.C. 103 as being unpatentable over Rates (US-2013/0057401) in view of Cagle (US-2016/0205554).
	Regarding claim 8, Rates teaches a system for locating a living being during an emergency (Fig. 1), comprising:
	an electronic device having a non-transitory, computer-readable medium comprising software instructions (Pages 2-3 [0034]), the software instructions comprising a programmable component configured to receive user input related to the living being (Page 2 [0031] “which proceeds to transmit the information programmed into the WLAN by way of an antenna to any available receiver of the information”, Pages 2-3 [0034] “When the WLAN is programmed by the user, the user inputs not only the name of the WLAN, but also the information regarding the structure. Examples 1 and 2 demonstrate 
	a server in electronic communication with the electronic device via a network; (Page 3 [0035]) and
	a retrieval device for accessing the user input from the information retrieval component.  (Page 2 [0028])
	Rates differs from the claimed invention by not explicitly reciting an uploaded image of the living being.  
	In an analogous art, Cagle teaches an emergency contact method and system (Abstract) that includes the ability to upload an image of the living being.  (Page 1 [0005], Page 2 [0014] and Fig. 2 [Smiley Face])
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to be motivated to implement the invention of Rate after 
	Regarding claim 9, Rates in view of Cagle teaches wherein the user input comprises the living being’s characteristics.  (Rates Page 2 [0031] “which proceeds to transmit the information programmed into the WLAN by way of an antenna to any available receiver of the information”, Pages 2-3 [0034] “When the WLAN is programmed by the user, the user inputs not only the name of the WLAN, but also the information regarding the structure. Examples 1 and 2 demonstrate information that may be inputted into the WLAN for a residential structure (Example 1) and a commercial structure (Example 2). In a preferred embodiment of the invention, the information is inputted into the WLAN by way of a computer that is connected to the WLAN by way of a device, such as for example, a USB”, Page 3 [0035] and Page 4 [0050] “Child-under-five bedroom on second floor, accessible through front left second floor window. Adolescent child bedroom on second floor, accessible through front right second floor window. Adult bedroom on second floor rear, accessible through second floor rear windows. Two pets: small non-vicious brown dog and small white cat”)  
	Regarding claim 10, Rates in view of Cagle teaches wherein the living being’s characteristics comprise a pet type, a breed, a size or a name.  (Rates Page 4 [0050])
	Regarding claim 11, Rates in view of Cagle teaches wherein the living being’s location is a location within the interior of the structure.  (Rates Page 2 [0027] and Page 4 [0050])
	Regarding claim 13, Rates in view of Cagle teaches wherein the information retrieval component comprises a transmitting element.  (Rates Page 2 [0031])
	Regarding claim 14, Rates in view of Cagle teaches wherein the information retrieval component comprises a visual indicator.  (Cagle Page 1 [0006], Fig. 1 [Bar Code] and Page 2 [0013])
	Regarding claim 15, Rates in view of Cagle teaches wherein the retrieval device comprises a scanning component.  (note: this is inherent to 802.11xx receivers, scanning for transmissions/broadcasts/new networks, see Rates Page 2 [0028])

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Rates in view of Cagle and the Applicant’s Admitted Prior Art (AAPA).
	Regarding claim 12, Rates in view of Cagle teaches wherein the housing is located outside in a metal box (Rates Page 2 [0030]), but differs from the claimed invention by not explicitly reciting the housing is weather resistant.  However, it is clear from AAPA that weather resistant/waterproof housings for electronics are not only known, but in wide use.  One of ordinary skill in the art would have been motivated to have the metal housing of Rates in view of Cagle be weather resistant/waterproof since the battery, wireless transmitter and various other electronic components (Rates Fig. 1) would fail when exposed to the elements, which could be potentially catastrophic if the transmitter could not provide the information to emergency personal during an emergency.  
Claims 16-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Rates in view of Shah et al. (US-7,140,889 hereinafter, Shah) and Cagle.
Regarding claim 16, Rates teaches a method of locating a pet during an emergency comprising the steps of:

	uploading a plurality of pet characteristics to an electronic device; (Pages 2-3 [0034-0035] and Page 4 [0050])
	locating the electronic device; (Page 2 [0030]) and
	accessing the plurality of pet characteristics from the electronic device via a retrieval device.  (Page 2 [0028] and Page 4 [0050])
	Rates differs from the claimed invention by not explicitly reciting attachaing an electronic device to an object outside of a structure via an attachment means. 
	In an analogous art, Shah teaches a system and method for physically securing an access point to a structure via an attachment means.  (Fig. 7 and Col. 6 lines 10-36)
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to be motivated to implement the invention of Rate after modifying it to incorporate the ability to secure the access point via an attachment means of Shah since the locking and attachment means secures the device and prevents theft.  (Shah Col. 1 lines 45-50)
	Rates in view of Shah differs from the claimed invention by not explicitly reciting wherein the electronic device comprises a RFID chip/antenna configuration.  

	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to be motivated to implement the invention of Rate in view of Shah after modifying it to incorporate the ability to use RFID for granting access to the information of Cagle since it provides an authorization method to ensure only authorized people are granted access to the personal information.  (Cagle Page 1 [0007])
	Regarding claim 17, Rates in view of Shah and Cagle teaches wherein the plurality of pet characteristics comprise a location of the pet within the structure.  (Rates Page 2 [0027] and Page 4 [0050])
	Regarding claim 18, Rates in view of Shah and Cagle teaches wherein the attachment means is comprises of a lock, a strap or a bracket.  (Shah Fig. 7 [16 and 45])
Regarding claim 20, Rates in view of Shah and Cagle teaches wherein the retrieval device comprises a scanning component.  (note: this is inherent to 802.11xx receivers, scanning for transmissions/broadcasts/new networks, see Rates Page 2 [0028])
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Rates in view of Shah, Cagle and the Applicant’s Admitted Prior Art (AAPA).
	Regarding claim 19, Rates in view of Shah and Cable teaches wherein the housing is located outside in a metal box (Rates Page 2 [0030]), but differs from the claimed invention by not explicitly reciting the housing is weather resistant.  However, it is clear from AAPA that weather resistant/waterproof housings for electronics are not only known, .  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW C SAMS whose telephone number is (571)272-8099.  The examiner can normally be reached on M-F 8:30-5 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on (571)272-7922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Matthew C Sams/           Primary Examiner, Art Unit 2646